It is not material in this case whether the corporation de facto was a corporation de jure or not. A want of *Page 185 
regularity in its organization would not affect the validity of its contract with the plaintiff, and would not give him, against its members, as unincorporated persons, an action on a contract which he made with them as a corporation. S. F. Bridge v. Fisk, 23 N.H. 171, 178; Ossipee Manf'g Co. v. Canney, 54 N.H. 295, 312; 313; Saunders v. Farmer, 62 N.H. 572; Jewell v. Gilbert, 64 N.H. 13, 18; Case v. Kelly, 133 U.S. 21, 28; Mor. Corp., ss. 744-755.
Judgment for the defendants.
SMITH, J., did not sit: the others concurred.